Name: Council Regulation (EC) No 1904/96 of 27 September 1996 amending Regulation (EC) No 3094/95 on aid to shipbuilding
 Type: Regulation
 Subject Matter: information and information processing;  world organisations;  mechanical engineering;  competition;  economic policy
 Date Published: nan

 3 . 10 . 96 EN Official Journal of the European Communities No L 251 /5 COUNCIL REGULATION (EC) No 1904/96 of 27 September 1996 amending Regulation (EC) No 3094/95 on aid to shipbuilding continue to apply ad interim, pending the entry into force of the OECD Agreement and until 1 October 1996 at the latest; Whereas, as a contingency measure against the possibility that the entry into force of the OECD Agreement is delayed beyond 1 October 1996, the Council needs to take the necessary steps; whereas Regulation (EC) No 3094/95 should therefore be amended, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 92 (3) (c), 94 and 113 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, an Agreement respecting normal competitive conditions in the commercial shipbuilding and repair industry (4) concluded between the European Community and certain third countries within the framework of the Organization for Economic Cooperation and Develop ­ ment (OECD), has not yet entered into force; Whereas, therefore Council Regulation (EC) No 3094/95 of 22 December 1995 on aid to shipbuilding ^ is there ­ fore not yet applicable; Whereas, in accordance with Article 10 of the said Regu ­ lation, the relevant rules of Directive 90/684/EEC (*) HAS ADOPTED THIS REGULATION: Sole Article The third paragraph of Article 10 of Regulation (EC) No 3094/95 shall be replaced by the following: 'Pending the entry into force of the said Agreement, the relevant provisions of Directive 90/684/EEC shall apply until the Agreement enters into force and until 31 December 1997 at the latest.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1996 . For the Council The President M. LOWRY (') OJ No C 213, 23 . 7 . 1995, p. 14. (2) Opinion delivered on 20 September 1996 (not yet published in the Official Journal). (3) Opinion delivered on 25 September 1996 (not yet published in the Official Journal). (4) OJ No C 375, 30 . 12. 1994, p. 3 . 0 OJ No L 332, 31 . 12. 1995, p. 1 . ( 6) OJ No L 380, 31 . 12. 1990 , p. 27 . Directive as last amended by Directive 94/73/EC (OJ No L 351 , 31 . 12. 1994, p. 10 .)